                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


WILLIAM O. CONNELLY,

                   Petitioner,
                                                    Case No. 20-cv-1718-pp
      v.

COMMISSIONER OF INTERNAL REVENUE,

                   Respondent.


 ORDER GRANTING RESPONDENT’S MOTION TO DISMISS PETITION TO
           QUASH (DKT. NO. 3) AND DISMISSING CASE


      On November 16, 2020, petitioner William O. Connelly filed a petition to

quash a financial records summons issued to CIBC Bank US “in the matter of

James & Christine Connelly” for the Form 1040 calendar periods ending

December 31, 2011, and December 31, 2012. Dkt. No. 1 at 3. Because the

petitioner paid the filing fee when he filed the petition, the court did not screen

the petition at the time of filing. The petition explains that the IRS investigation

involves the petitioner’s parents and he asserts that he never received notice of

the summons. Dkt. No. 1-1 at ¶8.

      On January 15, 2021, the respondent filed a motion to dismiss the

petition to quash under Rule 12(b)(6). Dkt. No. 3. To date, despite receiving

three notices from the clerk’s office to do so, the petitioner has not filed with

the court his form indicating whether he consents to a magistrate judge having




                                         1

           Case 2:20-cv-01718-PP Filed 07/26/21 Page 1 of 5 Document 6
the final authority to decide the case, nor has he responded to the motion to

dismiss. The court will grant the motion to dismiss.

I.    Respondent’s Motion to Dismiss (Dkt. No. 3)

      The respondent filed the motion under Rule 12(b)(6), arguing that the

petitioner lacks standing and that sovereign immunity bars the motion. Dkt.

No. 4. The respondent does not distinguish between constitutional and

prudential standing. See generally Bank of Am. Corp. v. City of Miami, 137 S.

Ct. 1296, 1302 (2017) (distinguishing between constitutional standing and a

plaintiff’s need to satisfy “prudential” or “statutory” standing requirements).

The respondent argues that the petitioner lacks standing to bring the motion

because the statute does not allow it, dkt. no. 4 at 3-4, and absent a waiver of

sovereign immunity, there is no relief this court can give him, id. at 5.

      The Seventh Circuit Court of Appeals had the opportunity to address this

issue, and began its analysis with a discussion of sovereign immunity. Barmes

v. United States, 199 F.3d 386, 388 (7th Cir. 1999). The Seventh Circuit

explained that an action to quash an IRS summons is a suit against the United

States, requiring a waiver of its sovereign immunity. Id. Like the petitioner in

Barmes, the petitioner here filed his case under 26 U.S.C. §7609. Section 7609

requires the IRS to serve anyone whose records are sought in a third-party

summons with a notice copy of the summons. Any person entitled to a notice of

summons may then file a petition to quash the summons. 26 U.S.C.

§7609(b)(2)(A). The right to notice and to bring a proceeding to quash, however,

does not apply to a third-party summons issued in the aid of collection “of an

                                        2

         Case 2:20-cv-01718-PP Filed 07/26/21 Page 2 of 5 Document 6
assessment made or judgment rendered against the person with respect to

whose liability the summons is issued.” 26 U.S.C. §7609(c)(2)(D)(i). “Therefore,

if a summons ‘is issued in aid of the collection’ of a taxpayer's liability,’ the

United States has not waived its sovereign immunity.” Haber v. United States,

823 F.3d 746, 750 (2d Cir. 2016).

      The petition and the attached summons make clear that the IRS issued a

summons for the purpose of collecting an assessed liability. The IRS issued the

summons to CIBC Bank USA, 120 S. LaSalle St., Chicago, Illinois, and the

summons plainly states that “[u]nder IRC 7609(c)(2)(d)(i), this summons is

exempt from the notice requirements pertaining to third party summonses as it

issued in the aid of collection.” Dkt. No. 1 at 3. The law governing the

procedures for third-party summons was attached to the financial records

summons that the petitioner, through his attorney, attached to the petition. Id.

at 5. It appears, then, that the petitioner received a copy of the law that applies

and it clearly states that any person to whom a summons is issued may

intervene to quash the summons unless that summons is issued in aid of

collection. Id. As the Seventh Circuit explained in Barmes, it does not matter if

the petitioner himself had been assessed a tax liability (rather than his parents)

as long as the third-party summons is issued to aid in the collection of any

assessed tax liability. See Barmes, 199 F.3d at 390.

      The respondent submitted additional evidence in the form of a

declaration of the issuing officer, Ryan Light, who is employed in the Small

Business/Self-Employed Compliance Division. Dkt. No. 4-1. The court reviews

                                          3

         Case 2:20-cv-01718-PP Filed 07/26/21 Page 3 of 5 Document 6
questions of statutory standing under Rule 12(b)(6) and not 12(b)(1). That

means the court’s review is limited to the pleadings. In re Fluidmaster, Inc.,

149 F. Supp. 3d 940, 951 (N.D. Ill. 2016). The court will not consider the

declaration.1

      The court has considered the two cases that the petitioner cited, United

States v. Powell, 379 U.S. 48, 57 (1964) and United States v. LaSalle National

Bank, 437 U.S. 298, 318, n.18 (1978). Dkt. No. 1 at 1. Powell, which involved a

suit brought by the government to enforce a summons, addressed the

government’s prima facie case. It did not address whether a taxpayer could

initiate a motion to quash a third-party summons issued in aid of collection.

See Jungle v. United States, 634 F. Supp. 585, 586 (N.D. Ill. 1986). The second

case, LaSalle National Bank, discusses the enforcement of summons once the

IRS abandons the civil investigation and the summons is issued for a criminal

investigation. 437 U.S. at 313-318.

      The court also considered the four arguments that the petitioner raised

in the affidavit attached to his petition: (1) the requested documents have no

legitimate purpose to the investigation; (2) the IRS may seek only relevant

documents; (3) the IRS should have all documents from its investigation; and

(4) all required administrative steps have not been followed. Dkt. No. 1-1 at ¶5.

He further asserts that the enforcement of the summons violates his right to

privacy. Id. at ¶6. These arguments do not show that the IRS issued the



1 In any event, the declaration is not necessary where the petition itself makes
clear that the summons was issued in aid of collection.
                                        4

         Case 2:20-cv-01718-PP Filed 07/26/21 Page 4 of 5 Document 6
summons for some purpose other than in aid of collection. “It is perfectly

reasonable that once the IRS has made an assessment it would start tracking

the taxpayer’s assets to identify assets it can collect from in the future and to

ensure that the resources are not dissipated.” Haber, 823 F.3d at 752.

      Finally, the court notes that the petitioner filed his petition with the

assistance of counsel but still failed to respond to three notices from the clerk’s

office regarding the magistrate judge consent form and failed to oppose the

motion to dismiss. The court is dismissing for lack of jurisdiction, but even if it

had jurisdiction, it would have had a basis to dismiss under Civil Local Rule

41(c) (E.D. Wis.) for lack of diligence because it appears the petitioner is not

diligently prosecuting this action.

II.   Conclusion

      The court GRANTS the respondent’s motion to dismiss. The court

ORDERS this case is DISMISSED WITH PREJUDICE. The clerk will enter

judgment accordingly.

      Dated in Milwaukee, Wisconsin this 26th day of July, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         5

         Case 2:20-cv-01718-PP Filed 07/26/21 Page 5 of 5 Document 6
